Citation Nr: 0032327	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  93-26 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability and a left knee disability.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a gastric ulcer.

3.  Entitlement to an increased rating for a laceration of 
the left hand with dermatitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on recognized active duty from April 1964 
to April 1967.  The veteran also had an additional period of 
service from September 1970 to November 1974 that was 
adjudicated as dishonorable.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a noncompensable evaluation for 
a laceration of the left hand with dermatitis, denied the 
veteran's application to reopen his claim for service 
connection for a stomach ulcer, and denied service connection 
for left foot and knee disabilities.  An RO decision in May 
1994 increased the rating for the left hand disability to 10 
percent.  As the 10 percent evaluation is less than the 
maximum available under the rating schedule, the veteran's 
claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The Board observes that the April 1992 rating also denied an 
increased rating for the veteran's post traumatic stress 
disorder (PTSD), then evaluated as 30 percent disabling.  
Thereafter, however, the evaluation was increased to 100 
percent, effective from January 23, 1996.  The veteran 
disagreed with the effective date for the 100 percent rating, 
and a statement of the case addressing that matter was issued 
in October 1998.  However, as the veteran has failed to file 
a substantive appeal, the Board is without jurisdiction as to 
that matter.




FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's left foot or knee disability and any incident of 
recognized active military service. 

2.  In a decision dated November 28, 1989, the Board denied 
the veteran entitlement to service connection for peptic 
ulcer disease.

3.  Certain evidence associated with the claims file 
subsequent to the November 1989 Board decision is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran's service-connected scar of the left hand is 
not tender, painful, or poorly nourished, and it is not 
productive of limitation of motion; and there is no medical 
evidence to show that the dermatitis is manifested by 
exudation or constant itching, extensive lesions or marked 
disfigurement.

5.  The veteran has some sensory loss of the left hand 
secondary to his service-connected laceration, which is 
analogous to incomplete mild paralysis of the left hand.


CONCLUSIONS OF LAW

1.  A left foot disability and a left knee disability were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(2), 101(8), 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 
3.12, 3.102, 3.303, 3.304 (2000). 

2.  The November 1989 Board decision which denied entitlement 
to service connection for peptic ulcer disease is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).  

3.  New and material evidence to reopen the claim for service 
connection for peptic ulcer disease has been submitted.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000). 

4.  The criteria for an evaluation in excess of 10 percent 
for a laceration scar of the left hand with dermatitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.21, Diagnostic Codes 7804-7806 (2000).

5.  The criteria for a separate 10 percent rating for mild 
sensory loss of the left hand have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8599-8516 
(2000); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A (other than the 
reopened issue of service connection for a gastric ulcer, 
which is addressed in the remand appended to this decision). 



Left Foot and Knee Disabilities.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records for the veteran's first period of 
service are silent as to complaints, treatment or diagnoses 
relating to a foot condition.  The veteran's initial VA 
examination in 1968 reported feet as normal.  At his hearing 
in September 1994, the veteran claimed that his left foot 
problems began in 1970 when he was hurt in jump school.  
Service records from May 1971 show that he was diagnosed  
with left hallus valgus and afforded a bunionectomy.  An 
administrative decision from May 1975 by the RO in Waco, 
Texas determined that the veteran's period of service, from 
September 1970 to November 1974, was dishonorable.  The 
appellant's character of discharge from his second period of 
service is a bar to VA benefits for any claims arising with 
respect to such service.  38 U.S.C.A. §§ 101(2), 101(18), 
5303 (West 1991); 38 C.F.R. § 3.12 (2000).

The veteran was diagnosed with recurrent ankle sprain in 
October 1991, and VA treatment records show a history of 
bilateral chondromalacia patella from 1989; however, such 
records do not associate these conditions to the veteran's 
service.  In light of the absence of any competent medical 
evidence of a nexus between the claimed conditions to 
honorable service and because the service records during such 
service are silent for any pertinent complaints, treatment or 
diagnoses, no further assistance is warranted as no 
reasonable possibility exists that further assistance will 
aid in the establishment of entitlement to service connection 
for left foot and left knee conditions.  Accordingly, service 
connection for a left foot disability and a left foot 
disability must be denied. 

Stomach Ulcer

By decision of November 1989, the Board denied entitlement to 
service connection for a peptic ulcer disability.  The Board 
found that the disability was unrelated to any incident in 
service, including the veteran's service connected 
psychiatric condition.  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  38 U.S.C.A. §§ 
511(a), 7103(a), 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100(a) (2000).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C. §§ 5108, 7104(b).  When a 
veteran seeks to reopen a final decision based on new and 
material evidence, certain procedures must be followed.  See 
e.g. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then upon 
reopening the veteran's claim, the merits of the claim may be 
evaluated after ensuring that the duty to assist has been 
met.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence previously of record reflected the veteran was 
treated for acute gastrointestinal symptomatology on a few 
occasions in service.  An April 1988 rating decision changed 
the rated service connected disability diagnosis from anxiety 
reaction with gastrointestinal fixations to PTSD.  In its 
1989 decision, the Board regarded stomach complaints shortly 
after service as associated with excessive alcohol 
consumption.  The Board also noted a duodenal ulcer was first 
diagnosed some 17 years after service. 

Since the claim was last considered, additional medical 
evidence has been submitted, including a VA stomach 
examination dated in February 1994, which provided a 
diagnosis of recurrent duodenal ulcer; the examiner commented 
that, as the veteran has been diagnosed with PTSD, there may 
be some relationship between the PTSD and the veteran's 
dyspepsia.  The examiner also thought a gastroenterology 
consult might be warranted if further evaluation was desired.  
The veteran was afforded another examination in April 1998 by 
a nurse practitioner, who diagnosed recurrent duodenal ulcer 
with ongoing dyspepsia.  The examiner commented that the 
gastroesophageal condition could be aggravated by stress and 
PTSD, but his mental condition did not cause the ulcers.  The 
examiner added that if more definitive etiology was required 
a gastroenterology consult may be warranted.

The foregoing evidence suggests that the veteran's 
gastrointestinal condition may have been aggravated by his 
service-connected PTSD.  The Board has reviewed closely the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") determination in Allen v. Brown, 7 
Vet. App. 439 (1995).  In Allen, the Court vacated a Board 
decision which denied entitlement to service connection on a 
secondary basis for osteoarthritis of both hips and of the 
left knee.  The Court in Allen held that the term 
"disability," as used in 38 U.S.C.A. § 1110, refers to an 
"impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Allen, 7 Vet. 
App. at 448.  Consequently, the Court concluded that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated to the degree of disability (but 
only that degree) over and above the disability existing 
prior to the aggravation."  Id. (Emphasis added).

In light of Allen, the Board considers the new evidence has 
been received with respect to a claim of entitlement to 
service connection for a stomach ulcer condition is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened.  The reopened claim will be addressed in the remand 
appended to this decision. 

Laceration of the Left Hand

The Board notes that the veteran has been afforded several 
examinations and is satisfied that all relevant facts have 
been properly and sufficiently developed with regard to this 
issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1. The present level of disability is of 
primary concern where service connection has been established 
and an increase in  the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In service, the veteran sustained a laceration between the 
third and fourth fingers of the left (minor) hand and 
extending into the palm about 2 centimeters.  On examination 
in February 1968, the scar was reported as well healed, and 
not tender or painful.  On subsequent examination in February 
1994, the examiner observed significant desquamation limited 
to his left palm, and there was diminished pin prick on the 
left palm as compared to the right.  Diagnosis was status 
post laceration of the left hand with chronic dermatitis.  
 
In association with the veteran's claim for Social Security 
benefits, he was afforded extensive nerve conduction studies 
in 1995 that recorded the absence of any neurological 
abnormalities of the left hand.  

The veteran was afforded another VA hand examination in April 
1998.  The veteran complained of dysesthesia of the left 
hand.  Clinical findings included loss of sensation in the 
finger of the left hand; there was a very slight loss of grip 
strength (4+/5 compared to 5/5 on right).  X-rays noted minor 
degenerative changes in the left hand and X-rays of the 
cervical spine and left shoulder showed degenerative changes 
and disc space deficits.  The degenerative changes were not 
associated with the service connected laceration between the 
third and fourth fingers of the left hand.  

A 10 percent evaluation can be assigned for scars that are 
superficial, poorly nourished, with repeated ulceration 
(Diagnostic Code 7803), or for scars that are superficial, 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars can also be rated based on the limitation 
of the part affected (Diagnostic Code 7805).  The evidence in 
this case, including the most recent VA examination report, 
demonstrates that the left hand scar is well healed, non-
tender, nonadherent, and does not interfere with movement.  
Under these circumstances, a compensable evaluation under 
38 C.F.R. § 4.118, Codes 7803, 7804, or 7805, is not 
warranted.  
The veteran's service-connected dermatitis of the left hand 
is also rated under See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (eczema), which provides a 10 percent rating for the 
condition with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is contemplated in cases involving exudation or 
constant itching, extensive lesions or marked disfigurement. 
There is no medical evidence of exudation or constant 
itching, extensive lesions or marked disfigurement.  The 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  The evidence 
is not in equipoise, and the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant an evaluation in excess of 10 percent.  This does not 
end the Board's inquiry, however, as there is some medical 
evidence of sensory loss.

In general, all disabilities are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. 38 C.F.R. § 4.14 provides that disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent and that the evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is to be avoided.  The U.S. Court of Appeals for 
Veterans Claims (Court) has acknowledged, however, that when 
a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The criteria for assessing paralysis of the ulnar nerve is 
found in 38 C.F.R. § 4.124, Diagnostic Code 8516.  Under this 
code, a 10 percent disability is warranted in either 
extremity for mild paralysis that is incomplete.  A 20 
percent rating is warranted for moderate paralysis of a minor 
extremity that is incomplete and a 30 percent rating is 
warranted for moderate paralysis of a major extremity that is 
incomplete.

The numbness that the veteran experiences in his left hand, 
in addition to the loss of sensation in this area that has 
been objectively shown by VA examination constitutes findings 
sufficient to warrant a 10 percent rating for mild incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124, Diagnostic 
Code 8516; Esteban, supra.  Although the veteran's motor 
function has been found to be essentially intact thus 
negating a true incomplete paralysis of this hand, his loss 
of sensation in part of this hand represents an analogous 
impairment.  See 38 C.F.R. § 4.20.  In this regard, 
consideration has been given to the veteran's testimony 
regarding left hand numbness.  This determination is reached 
after resolving any doubt in favor of the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

While the evidence supports a separate 10 percent rating for 
the veteran's left hand disability, it does not support a 
higher than 10 percent rating.  There is no medical evidence 
of clawing, atrophy, or other findings consistent with more 
than mild neurological impairment attributable to an old 
laceration of the hand.

There is no competent evidence of record which indicates that 
the veteran's service-connected hand condition has caused 
marked interference with employment, or that there has been 
any necessary inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for a left foot disability 
and a left knee condition is denied. 

The veteran's claim of entitlement to service connection for 
a gastric ulcer is reopened; to this extent only, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision.

Entitlement to a rating in excess of 10 percent for 
laceration of the left hand with dermatitis is denied. 
Entitlement to a separate 10 percent rating for mild sensory 
loss of the left hand is granted, subject to the law and 
regulations governing the payment of VA monetary benefits. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received, as in this case, then the 
reopened claim must be remanded to the RO for the second step 
of the Manio analysis (a de novo review) unless there would 
be no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  In this case, the Board is of the opinion that an 
examination is warranted, which addresses the contended 
causal relationships, to include whether the veteran's 
gastric ulcer has been aggravated by his service-connected 
PTSD.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination by a VA physician who 
specializes in gastroenterology to 
determine the etiology of any upper 
gastrointestinal disorder that may be 
present, to include a gastric ulcer.  All 
indicated diagnostic tests should be 
conducted.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.

The examiner must opine whether it is at 
least as likely as not that the veteran's 
gastric ulcer, if present, has been 
worsened or aggravated by his service-
connected PTSD.  The examiner's report 
should provide complete rationale for all 
conclusions reached.  Any additional 
examination (i.e., psychiatric) that is 
deemed necessary should also be 
accomplished.

The appellant is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000). 

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claim for service connection for a 
gastric ulcer, on a de novo basis, with 
consideration of the law and regulations 
pertaining to direct incurrence, 
presumptive and secondary service 
connection.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  







The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

